Appeal from an order of the Family Court of Rensselaer County (Hummel, J.), entered June 18, 1993, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 3, to adjudicate respondent a juvenile delinquent.
By entering her plea of guilty, respondent forfeited any argument concerning a deprivation of her statutory right to a speedy trial. In reaching this conclusion, we note that respondent has not challenged the plea allocution regarding the knowing and voluntary nature of her plea.
Mikoll, J. P., White, Casey and Yesawich Jr., JJ., concur. Ordered that the order is affirmed, without costs.